Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments/Arguments
The amendment made to claim 1, the cancelation of claim 5, and the addition of claims 10-12, as filed on October 21, 2021, are acknowledged.  
Applicant's arguments, see Remarks filed on October 21, 2021, with respect to amended claim 1 have been fully considered and are persuasive.  The previous rejections to the claim and its dependent claims, as set forth in the Office action mailed on August 16, 2021, have been withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 1 (currently amended): A method of chemical mechanical polishing method, comprising: providing a substrate comprising cobalt, zirconium oxide, poly-silicon and silicon dioxide on a surface to be polished; providing a chemical mechanical polishing composition, comprising, as initial components: water, a colloidal silica abrasive, a cobalt chelating agent, a corrosion inhibitor, a benzyltrialkyl quaternary ammonium compound having a formula: 

    PNG
    media_image1.png
    196
    437
    media_image1.png
    Greyscale

wherein R1, R2 and R3 are each independently selected from a (C1-C4)alky group, a pH greater than 7, and the chemical mechanical polishing composition is free of oxidizing agents; providing a chemical mechanical polishing pad, having a polishing surface; creating dynamic contact at an interface between the chemical mechanical polishing pad and the substrate; and dispensing the chemical mechanical polishing composition onto the polishing surface of the chemical mechanical polishing pad at or near the interface between the chemical mechanical polishing pad and the substrate to remove at least some of the cobalt, zirconium oxide, poly- silicon and silicon dioxide.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. John J. Piskorski on February 9, 2022.

Reasons for Allowance
Claims 1-4 and 6-12 are allowed.
The following is an examiner’s statement of reasons for allowance:  
Regarding claim 1, the amendment made to the instant claim has overcome the previous rejections as set forth in the Office action mailed on August 16, 2021, see Applicant's arguments filed on October 21, 2021 for more details.  Further search fails to find prior art, taken either alone or in combination, that discloses or renders obvious a method comprising: providing a substrate comprising cobalt, zirconium oxide, poly-silicon and silicon dioxide on a surface to be polished; and dispensing the chemical mechanical polishing composition onto the polishing surface of the chemical mechanical polishing pad at or near the interface between the chemical mechanical polishing pad and the substrate to remove at least some of the cobalt, zirconium oxide, poly- silicon and silicon dioxide, in the context of the instant claim.  
Regarding claims 2-4 and 6-12, they are dependent from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIONG-PING LU whose telephone number is (571) 270-1135.   The examiner can normally be reached on M-F: 9:00am – 5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIONG-PING LU/
Primary Examiner, Art Unit 1713